Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application Ser. No. 17/236,229 filed 04/21/2021, and to information disclosure statements, IDS, filed 04/21/2021 and 01/06/2022. 
Claims 1-24 are currently pending in this application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean  Patent Application 10-2020-0056147 filed 05/11/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2021 and 01/06/2022 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copies are attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 04/21/2021  are acceptable for examination purposes. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12-14, 18-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. PG Publication 2013/0011700; cited in the information disclosure statement dated 01/06/2022) 
Regarding claim 1 Park discloses a battery pack (Park Title, paragraph 0006, 0009) including battery cells (Park paragraph 0006, 0009), a  circuit board 140 connected to electrode tabs of the battery cells extending in a first direction (Park Fig. 3, paragraph 0009, 0027), the circuit board 140 is considered equivalent to the main circuit board. Park also disclose  circuit board 150 also extending in a first direction and connected to circuit board 140 (Park Fig. 3, paragraph 0009, 0014, 0027), the circuit board 150 may be flexible (Park paragraph 0015); thus, the circuit board 150 is considered equivalent to the flexible circuit board.  The flexible circuit board 150 has an external connection terminal 154 (Park Fig. 3, paragraph 0047) located at a position outside the main circuit board 140 (Park Fig. 3). Park discloses the main circuit board 140 has soldering  terminal portions 146 (Park paragraph 0046), and the flexible circuit board 150 has soldiering  terminal portions 153  (Park paragraph 0046). The soldering terminal portions 146, 153 overlaps each other and are electrically mechanically connected to each other (Park Fig. 3, paragraph 0046), and are considered equivalent to the plurality of first coupling pads and plurality of second coupling pads. 

    PNG
    media_image1.png
    630
    756
    media_image1.png
    Greyscale

Park Fig. 3 partially reproduced

Regarding claim 2 the plurality of soldering terminals portion 146 of the main circuit board 140,  and the soldering terminal portion 153 of the flexible circuit board 150 (Park Fig. 3, paragraph 0046) are electrically mechanically connected to each other (Park paragraph 0046), and are therefore, at positions corresponding to each other and have different shapes (Park Fig. 3).  
Regarding claim 12 Park discloses the soldering terminal portions 153, considered equivalent to the plurality of coupling pads, of the flexible circuit board 150 have holes (Park Fig. 6), and the holes of the circuit board of Park are identical to the holes of the instant application (Instant specification  Fig. 5). 

    PNG
    media_image2.png
    405
    666
    media_image2.png
    Greyscale

Instant Application Fig. 5 
(The coupling pad of the flexible circuit board partially reproduced)


    PNG
    media_image3.png
    428
    814
    media_image3.png
    Greyscale

Park Fig. 6
(Soldering terminal portion 153 of the flexible circuit board 150, equivalent to the coupling pad).

Regarding claim 13 the soldering terminal portions 146, 153 overlaps each other and are electrically mechanically connected to each other by soldering (Park Fig. 3, paragraph 0046); thus, they are coupled via soldering material interpreted to mean the bonding material as claimed.
Regarding claim 14 Park discloses the circuit board 150, equivalent to the flexible circuit board, has solder connection portions 153 that have coupling holes (Park Fig 3, 6, paragraph 0046, 0048) and the coupling holes comprise inner coupling holes and outer coupling holes (Park Fig. 3, 6).  
Regarding claim 18 Park discloses the coupling holes of the soldering terminal portion 153 of the flexible circuit board has the holes are elongated in the first direction and comprise round end portions (Park Fig. 6).
Regarding claim 19 the coupling holes is formed in outer most coupling pad in an inner position (Park Fig. 6).
Regarding claim 20 Park discloses the outermost coupling hole is formed at a position closer to an inner end portion of the outermost pad than to an outer end portion of the outermost coupling pad. 

    PNG
    media_image4.png
    447
    681
    media_image4.png
    Greyscale

Park Fig. 6

Regarding claim 24 Park discloses the circuit board 140 (Park paragraph 0027, 0039, 0040), considered equivalent to the main circuit board, may be a rigid circuit board (Park paragraph 0040), and the circuit board 150 (Park paragraph 0027, 0039, 0047), considered equivalent to the flexible circuit board, is preferably flexible (Park paragraph 0047). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-11, 15-17,  21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG Publication 2013/0011700; cited in the information disclosure statement dated 01/06/2022)

The discussion of Park as applied to claim 1,  and 12 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 3 Park discloses the plurality of soldering terminal portion 146, considered equivalent to the coupling pad, of the main circuit board 140, are arranged in rows and are spaced apart (Park Fig. 3, 5), and similarly the soldering terminal portion 153 of the flexible circuit board 150 are also arranged at locations that correspond to the soldering terminal portions 146 of the second circuit board 140 (Park Fig. 3, 6, paragraph 0050). But Park is silent about the soldering terminal portions, considered equivalent to the first coupling pads and second coupling pads, are arranged in only two rows. However, arranging them on only two rows would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention since such an arrangement would only constitute a change or shift in position, and according to the MPEP, “Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation”, (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).


    PNG
    media_image5.png
    378
    795
    media_image5.png
    Greyscale

Park Fig. 5 (Main circuit board)

    PNG
    media_image6.png
    274
    521
    media_image6.png
    Greyscale

Park Fig .6 (Flexible circuit board)

Regarding claim 4 at least two of the soldering terminal portions of the main circuit board and of the flexible circuit board are arranged relatively close to the external connection terminal 154 in the first direction  (Park Fig. 3, 5, 6).
Regarding claim 5 Park is silent about each of the second coupling pads arranged relatively distant from the external connection terminal  in the second direction include a single coupling pad. However, arranging only a single pad instead of multiple pads as claimed would have been obvious to a person of ordinary skill, since putting several pads or a single pad in the row also constitutes shift in position of the pads  (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding claim 6 Park discloses the main circuit board 140 and the flexible circuit board 150 have coupling pads arranged outward towards the external connection and pads arranged inward from the external connection (Park Fig. 3, 5,6) considered equivalent to the outermost coupling pad and the inner coupling pads. 
Regarding claim 7 and 8 Park discloses the soldering terminal portion 146 and 153, considered equivalent to the coupling pads, have different sizes (Park Fig. 5, 6), and among the pads the outermost coupling pads are longer than the inner coupling pads (Park Fig. 3), and the coupling pads comprise an outmost coupling pad and an inner coupling pad (Park Fig. 3, 5, 6) as in recited in claim 8. 
Regarding claim 9 Park is silent about each of the second coupling pads arranged relatively distant from the external connection terminal  in the second direction include a single outermost coupling pad. However, arranging only a single pad instead of multiple pads as claimed would have been obvious to a person of ordinary skill, since putting several pads or a single pad in the row also constitutes shift in position of the pads  (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding claim 10 the plurality of soldering terminals portion 146 of the main circuit board 140,  and the soldering terminal portion 153 of the flexible circuit board 150 (Park Fig. 3, paragraph 0046) are electrically mechanically connected to each other (Park paragraph 0046), and are therefore, at positions corresponding to each other (Park Fig. 3, paragraph 0046).  
Regarding claim 11 the soldering connection portions 146, considered equivalent to the coupling pad, of the main circuit board 140  have different rectangular shapes (Park Fig. 3, 5), and the soldering connection portion 153, considered equivalent to the coupling pad, of the flexible circuit board 150 also have different rectangular shapes (Park Fig. 3, 6). Park is silent about the outer most coupling pad has length greater than width, and in the inner coupling pad it has a square shape with length in the first direction being equivalent to a width in the second direction. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the  invention to change the shape or size of the coupling pads at will for effective coupling considerations. according to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04 (IV). 
Regarding claim 15, 16, 17 Park discloses holes in the soldering terminal portion 153 of the flexible circuit board 150 (Park paragraph 0046), but is silent about the size of the holes, where the outermost coupling holes extend longer than the inner coupling holes in the first direction as recited in claim 15 or in an outermost coupling hole the width that increases from an open side and in an inner holes a width in the first direction decreases from an open side in the second direction as recited in claim 16. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the  invention to change the shape or size of the coupling holes at will for effective coupling considerations. According to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04 (IV). It would have also been obvious to change the position of the coupling hopes recited in claim 17. According to the MPEP, “Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation”, (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).  
Regarding claim 21 and 22 Park is silent about an outer distance from the most outer coupling hole to the outer end portion is greater than the inner  distance  from the outer most coupling hole to the inner end  portion. Park is also silent that the coupling hole is formed in the center position of the inner coupling pad as recited in claim 22. Park is also silent about the inner coupling hole is formed a center position between an outer end portion and an inner end portion of the inner coupling pad as recited in claim 23.  However, changing such distances is equivalent to changing or shifting the positions of the coupling holes in the flexible circuit board, and according to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art, and shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation”, (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722